Citation Nr: 1629412	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  12-22 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a heart disability. 

2. Entitlement to an initial, compensable evaluation for service-connected erectile dysfunction, status-post rigid penile implant with penile problem and groin pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977, and from May 1978 to September 1992.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision that, in pertinent part, denied service connection for a heart murmur; and granted service connection for erectile dysfunction, status-post rigid penile implant with penile problem and groin pain, evaluated as 0 percent disabling effective August 11, 2010.  The Veteran timely appealed the denial of service connection, and appealed for a higher initial rating.

In June 2014, the Veteran testified during a hearing before the undersigned at the RO.  During the hearing, the undersigned granted the Veteran's request for a 60-day abeyance to submit additional evidence or argument directly to the Board.  In July 2014 and in August 2014, the Veteran submitted additional evidence to the Board. The Board accepts that evidence for inclusion in the record.  See 38 C.F.R. § 20.709 (2015).

Consistent with the Veteran's testimony and the record, the Board recharacterized the appeal as encompassing the issues on the title page.  In February 2015, the Board remanded the matters for additional development. 

The Board notes that, in July 2015, the RO granted service connection for post-traumatic stress disorder (PTSD), and assigned an initial 70 percent evaluation, effective October 14, 2008.  As the record, to date, reflects no disagreement with either the initial rating or the effective date assigned, it appears that the RO's grant of service connection has resolved that matter, and it is no longer before the Board.

The issue of substitution eligibility for accrued benefits has been raised by the record in an April 2016 statement (VA Form 21-534), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran died on March [redacted], 2016, while the appeal before the Board was pending.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).

 
REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, Veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 


ORDER

The appeal is dismissed.




		
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


